MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                         FILED
Memorandum Decision shall not be
                                                                               Mar 14 2018, 9:41 am
regarded as precedent or cited before any
court except for the purpose of establishing                                        CLERK
                                                                                Indiana Supreme Court
the defense of res judicata, collateral                                            Court of Appeals
                                                                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT R.B., SR.                               ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                               Curtis T. Hill, Jr.
Public Defender’s Office                                       Attorney General
Crown Point, Indiana
                                                               Abigail R. Recker
ATTORNEY FOR APPELLANT C.B.                                    Deputy Attorney General
                                                               Indianapolis, Indiana
Teresa K. Hollandsworth
Merrillville, Indiana


                                              IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                               March 14, 2018
Termination of the Parent-Child                                Court of Appeals Case No.
Relationship of R.B. and D.S.                                  45A03-1708-JT-1911
(Minor Children), and                                          Appeal from the Lake Superior
R.B., Sr. (Father), A.S. (Father),1                            Court
and C.B. (Mother),                                             The Honorable Thomas P.
                                                               Stefaniak, Jr., Judge
Appellants-Respondents,
                                                               Trial Court Cause Nos.
         v.                                                    45D06-1604-JT-101, -102


The Indiana Department of



1
 A.S., the biological father of D.S., does not participate in this appeal. We nonetheless include him in the
case caption because a party of record in the trial court shall be a party on appeal. Ind. Appellate Rule 17(A).

Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018                   Page 1 of 18
      Child Services,
      Appellee-Petitioner




      Crone, Judge.


                                                   Case Summary
[1]   C.B. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor children R.B. and D.S. (collectively “the

      Children”). R.B., Sr. (“Father”), appeals the trial court’s order involuntarily

      terminating his parental rights as to R.B. 2 We affirm.


                                      Facts and Procedural History
[2]   Petitions to terminate parental rights were filed on April 4, 2016, and following

      a termination hearing held on May 24 and June 14, 2017, the trial court found

      the following relevant facts:3


                 On or about June 24, 2009, the Department of Child Services
                 [(“DCS”)] received a referral that police had found the home to
                 be in a deplorable condition. Mother and Father, father of R.B.,
                 resided with the children in the home. The home was in total
                 disarray with bags of clothing that were piled along the living
                 room walls. Roaches were crawling around on the living room



      2
          Father is the biological father of R.B. and stepfather to D.S.
      3
       The trial court refers to the parties by their full names. We use “Father,” “Mother,” and the minor
      children’s initials where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018            Page 2 of 18
        floor and walls. The kitchen sink was filled with dirty dishes, as
        well as the kitchen countertops. Gnats and flies were flying
        around the kitchen. Several bags filled with garbage were piled
        up in the kitchen. An old foul-smelling mop bucket with standing
        water in it was located in the middle of the kitchen floor, and,
        cleaning supplies were next to food items on the kitchen counter.
        The bathroom had a foul stench and urine remained unflushed in
        the toilet. The children’s beds had mattresses with extremely
        dirty bed linens that smelled of urine. Piles of clothing were also
        observed in the children’s bedrooms. The parents’ bedroom was
        also cluttered and had bags of unidentified objects within it. Old
        food items were on the bedroom dressers in the parents’ room.
        The infant’s bassinet was filled with various items including
        water bottles, food items, and other debris. The home smelled of
        cat urine and feces.


        ….

        On or about June 7, 2009, the case manager went to the home
        and found that the family had moved without leaving a
        forwarding address. A few days later the case manager was able
        to locate [M]other on her cell phone and mother advised that the
        family had moved. The case manager conducted a home visit
        and found the home conditions to be better than the previous
        residence, however the housekeeping standards were
        approximately the same. None of the children had beds. The
        basement smelled of mildew and was cold and damp. The
        children’s mattresses were located on the concrete floor of the
        basement. Bags of clothing were piled in the basement. At the
        time of the DCS’[s] intervention, the children were allowed to
        remain in the parents’ home with the recommendation of
        intensive home based services. There were a total of five children
        in the home at the time.

        ….



Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 3 of 18
        Mother was given the opportunity to participate in services to
        remedy the home conditions. Intensive home based services were
        placed in the home in order to clean up the home.

        ….

        Mother did not understand that old expired food was unhealthy.
        Mother indicated the children did not help in the home. The
        washing machine did not work in the home. Gnats and odors
        were a constant in the home. Services offered to correct the home
        condition [were] to no avail.

        At the time of the removal, R.B. and the siblings were filthy. R.B.
        was three years of age and not potty trained. Their hair was
        matted and had to be shaved. The children’s clothes were too
        small for them. The children had sores on their bodies…. 4

        D.S. was born on January 30, 2011[,] and allowed to remain in
        Mother’s care while services were offered through R.B.’s case.
        R.B. returned from a home visit with unexplained bruises and
        both children were removed on June 7, 2011. R.B. was age two
        at the time. Father tested positive for cocaine, morphine,
        codeine and heroin at the time of the children’s removal.

        ….

        Mother completed a psychological evaluation in 2009 which
        diagnosed her with Obsessive Compulsive Personality Disorder
        and Hoarding Disorder. Mother completed an initial clinical
        assessment which diagnosed her with Depression, PTSD,
        Hoarding Disorder, and OCD. Mother’s parenting assessment
        diagnosed her with a hoarding disorder. Mother’s psychiatric



4
 There were additional findings regarding the other siblings, some of whom were adults at the time of the
current termination, who were also removed from the Parents’ care and became wards of DCS during their
youth.

Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018          Page 4 of 18
        evaluation diagnosed her with OCD, Schizoaffective Disorder,
        Hoarding Disorder and recommended medication for Mother.
        Mother refused all medications. Mother is not addressing her
        mental health issues.

        Mother was offered intensive services in an effort to address her
        disorders. Homebased services were offered to address her living
        situation. Therapy was offered to Mother. Mother was not
        willing to cooperate with services…. After five years of
        attempted services, Mother has not progressed in any of the
        services.

        Mother has not seen the children in three years. The children do
        not have a relationship with Mother. The visitations ceased due
        to not being in the children’s best interest. The children would
        return from visits with severe diarrhea and behavior issues.
        Mother has been involved with [DCS] since 2009 pursuant to
        these children’s CHINS matter and her other children. Mother
        has not corrected the problems that existed after eight years of
        attempted services. None of Mother’s children reside in her care.
        Mother is still [in] no position to properly parent these children
        and have the children placed in her care. Mother has mental
        health issues which she is not addressing.

        In September 2012, D.S. was shot in the eye when the children
        were playing with a pellet gun while visiting father, A.S. D.S.
        lost all vision in his eye and now has a prosthetic eye [that]
        requires cleanliness and special care which will be a lifelong
        chore. Mother was against the child receiving the prosthetic eye.
        Mother indicated that she had a family member with one eye and
        you would have to worry about infections with the prosthetic
        eye. The Court authorized the prosthetic eye for it is in the child’s
        best interest.

        Children were removed from [M]other’s care from June 3, 2011
        until May 1, 2012. Children were again removed January 14,
        2013.…

Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 5 of 18
        ….

        Father testified that he began using drugs at the age of fourteen
        years old. Father indicted that he had a criminal history due to
        his drug usage and dealing drugs. Father testified that he has
        been arrested on more than five occasions and has spent time in
        prison. Father was ordered to participate in inpatient treatment
        for his substance abuse issues. Father refused and failed to
        complete any such program. Once the children were removed in
        June of 2011, Father completely stopped participating in all
        services. Father testified that he let Mother handle it. Father does
        not have contact with [R.B.].

        Father failed to appear at the hearing set for the continuation of
        the fact finding hearing.

        ….

        The children have special needs including Attention Deficit
        Hyperactive Disorder, [and] Oppositional Defiant Disorder.
        R.G. has [] been diagnosed with autism as well. The children
        need structure and continued services which they are receiving in
        their placement. The stability and permanency of the placement
        is essential for these children.…

        …. For over eight years, the parents failed to utilize the available
        services and make the necessary efforts to remedy the conditions
        which led to intervention by DCS and the Court. The children
        continue to reside in a stable foster home which has indicated
        both a willingness and ability to adopt the children. There is a
        strong bond between the children and the foster parents. [DCS]
        has identified a satisfactory plan for the long term care and
        treatment of the children. It would be detrimental to the best
        interests of the children to disrupt the stability of their current
        placement. It would be unfair to the children to delay such
        permanency any longer on the very remote likelihood of the

Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 6 of 18
              parents committing to and completing services. Parents have not
              remedied the reasons for removal in eight years.


      Father’s App. at 2-5.


[3]   Based upon these findings of fact, the trial court concluded that: (1) there is a

      reasonable probability that the conditions that resulted in the Children’s

      removal and continued placement outside the home will not be remedied by

      either parent; (2) there is a reasonable probability that the continuation of the

      parent-child relationship between Mother and the Children poses a threat to

      their well-being, and continuation of the parent-child relationship between

      Father and R.B. poses a threat to R.B.’s well-being; (3) termination of the

      parent-child relationship between Mother and the Children is in the Children’s

      best interests, and termination of the parent-child relationship between Father

      and R.B. is in R.B.’s best interests; (4) DCS has a satisfactory plan for the care

      and treatment of the Children, which is adoption. Accordingly, the trial court

      determined that DCS had proven the allegations of the petitions to terminate

      parental rights by clear and convincing evidence and therefore terminated

      Mother’s rights to both Children and Father’s rights to R.B. Each of the

      parents now appeal.


                                     Discussion and Decision
[4]   “The purpose of terminating parental rights is not to punish the parents but,

      instead, to protect their children. Thus, although parental rights are of a

      constitutional dimension, the law provides for the termination of these rights


      Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 7 of 18
when the parents are unable or unwilling to meet their parental

responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App. 2008) (citation

omitted). “[T]ermination is intended as a last resort, available only when all

other reasonable efforts have failed.” Id. A petition for the involuntary

termination of parental rights must allege in pertinent part:


    (B) that one (1) of the following is true:


        (i) There is a reasonable probability that the conditions that
        resulted in the child’s removal or the reasons for placement
        outside the home of the parents will not be remedied.


        (ii) There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the
        child.

        (iii) The child has, on two (2) separate occasions, been
        adjudicated a child in need of services;


    (C) that termination is in the best interests of the child; and


    (D) that there is a satisfactory plan for the care and treatment of the child.


Ind. Code § 31-35-2-4(b)(2). DCS must prove “each and every element” by

clear and convincing evidence. In re G.Y., 904 N.E.2d 1257, 1261 (Ind. 2009);

Ind. Code § 31-37-14-2. If the trial court finds that the allegations in a petition

are true, the court shall terminate the parent-child relationship. Ind. Code § 31-

35-2-8(a).




Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 8 of 18
[5]   “We have long had a highly deferential standard of review in cases involving

      the termination of parental rights.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d

      85, 92 (Ind. Ct. App. 2014).


              We neither reweigh evidence nor assess witness credibility. We
              consider only the evidence and reasonable inferences favorable to
              the trial court’s judgment. Where the trial court enters findings
              of fact and conclusions thereon, we apply a two-tiered standard
              of review: we first determine whether the evidence supports the
              findings and then determine whether the findings support the
              judgment. In deference to the trial court’s unique position to
              assess the evidence, we will set aside a judgment terminating a
              parent-child relationship only if it is clearly erroneous.


      Id. at 92-93 (citations omitted). “A judgment is clearly erroneous if the findings

      do not support the trial court’s conclusions or the conclusions do not support

      the judgment.” In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App. 2005).


[6]   Both Mother and Father challenge the sufficiency of the evidence supporting

      the trial court’s conclusion that there is a reasonable probability that the

      conditions that resulted in the Children’s removal from and continued

      placement outside the home will not be remedied, and that termination of their

      respective parental rights is in the Children’s best interests. Mother additionally

      asserts that her trial counsel provided ineffective assistance such that she was

      deprived of the right to a fair trial.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 9 of 18
             Section 1 – Sufficient evidence supports the trial court’s
          conclusion that there is a reasonable probability of unchanged
                                    conditions.
[7]   Mother and Father each assert that DCS failed to present clear and convincing

      evidence that there is a reasonable probability that the conditions that led to the

      Children’s removal and continued placement outside the home will not be

      remedied.5 In determining whether there is a reasonable probability that the

      conditions that led to the Children’s removal and continued placement outside

      the home will not be remedied, we engage in a two-step analysis. K.T.K. v. Ind.

      Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, “we must

      ascertain what conditions led to their placement and retention in foster care.”

      Id. Second, “we ‘determine whether there is a reasonable probability that those

      conditions will not be remedied.’” Id. (quoting In re I.A., 934 N.E.2d 1132,

      1134 (Ind. 2010) (citing In re A.A.C., 682 N.E.2d 542, 544 (Ind. Ct. App.

      1997))). In the second step, the trial court must judge a parent’s fitness at the

      time of the termination proceeding, taking into consideration evidence of

      changed conditions, and balancing a parent’s recent improvements against

      “‘habitual pattern[s] of conduct to determine whether there is a substantial




      5
        Both Father and Mother also argue that DCS failed to prove that there is a reasonable probability that the
      continuation of the parent-child relationship poses a threat to the well-being of the Children. However,
      Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, such that, to properly effectuate the
      termination of parental rights, the trial court need only find that one of the three requirements of that
      subsection has been established by clear and convincing evidence. A.D.S. v. Ind. Dep’t of Child Servs., 987
      N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied. Accordingly, we will address the sufficiency of the
      evidence regarding only one of the three requirements.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018            Page 10 of 18
      probability of future neglect or deprivation.’” In re E.M., 4 N.E.3d 636, 643

      (Ind. 2014) (quoting K.T.K., 989 N.E.2d at 1231). “A pattern of unwillingness

      to deal with parenting problems and to cooperate with those providing social

      services, in conjunction with unchanged conditions, support a finding that there

      exists no reasonable probability that the conditions will change.” Lang v. Starke

      Cty. Office of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans.

      denied. The evidence presented by DCS “need not rule out all possibilities of

      change; rather, DCS need establish only that there is a reasonable probability

      that the parent’s behavior will not change.” In re Kay L., 867 N.E.2d 236, 242

      (Ind. Ct. App. 2007).


[8]   DCS has been involved with this family since 2009, and began offering

      intensive services to help the family remedy the deplorable conditions of the

      home, Mother’s mental health issues, and Father’s addiction issues. After those

      services failed to remedy the circumstances, R.B. and his older siblings were

      removed from the home in February 2010, and D.S. was removed from the

      home five months after her birth in June 2011.


[9]   Regarding Mother, DCS presented ample evidence showing a pattern of

      unwillingness to deal with parenting problems and to effectively cooperate with

      those providing social services. DCS presented evidence that Mother has a

      hoarding disorder as well as other mental health problems which has caused her

      to continually struggle to maintain an appropriate home environment for the

      Children. While Mother has participated in many services, she has failed to

      make sustainable progress. The record indicates that although Mother has made

      Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 11 of 18
       slight improvements to the conditions of the home at times, these

       improvements were quickly followed by major setbacks. The Children have

       been returned to her care during the times of improvement, only to be removed

       again as the conditions spiraled out of control. Indeed, even Mother’s visitation

       with the Children was stopped because Children would return from visits with

       severe diarrhea and behavior issues. After more than five years of being offered

       services to address her inability to provide a safe and stable environment for the

       Children, Mother admitted to a service provider that she “had blocked her mind

       off” and was unwilling to accept advice and make changes. Tr. Vol. 2 at 164.


[10]   Mother points to evidence that, at the time of the termination hearing, she was

       participating in therapy to address her hoarding disorder and that she was now

       maintaining a clean home.6 However, the trial court determined that Mother’s

       long-term habitual inability to provide safety and stability for the Children was

       far more indicative of her future behavior than her more recent progress. This

       was the trial court’s prerogative, and we will not second-guess that

       determination. We conclude that the evidence supports the trial court’s

       conclusion that there is a reasonable probability that the conditions that resulted

       in the Children’s removal from the home and continued placement outside of

       Mother’s care will not be remedied.


       6
[1]      DCS Family Case Manager Linda Roberts testified that while the condition of Mother’s home had indeed
       recently improved, she was concerned that Mother would revert to her old behaviors if Children were
       returned, just as Mother had done in the past when the Children were returned to her care. FCM Roberts
       also noted that Mother still kept expired and moldy food in her refrigerator and did not seem to understand
       the danger that posed to the Children.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018          Page 12 of 18
[11]   Regarding Father, at the time of R.B.’s removal from the home, Father tested

       positive for cocaine, morphine, codeine, and heroin. Father has an extensive

       criminal history due to his drug usage and drug dealing, and he admits that he

       has been arrested and imprisoned multiple times. He was ordered to participate

       in inpatient treatment for substance abuse issues, but he refused to and has not

       completed any such program. In fact, after June 2011, Father stopped

       participating in any services offered to Parents. While Father offers excuses for

       his failures, this is simply a request for us to reweigh the evidence, and we

       cannot. DCS presented sufficient evidence that there is a reasonable probability

       that Father will not remedy the conditions that led to R.B.’s removal and

       continued placement outside of Father’s care.


           Section 2 – Sufficient evidence supports the trial court’s
          conclusion that termination of both Father’s and Mother’s
              parental rights is in the Children’s best interests.
[12]   Both Parents assert that the evidence does not support the trial court’s

       conclusion that termination of their respective parental rights is in the

       Children’s best interests. In considering whether termination of parental rights

       is in the best interests of a child, the trial court is required to look beyond the

       factors identified by DCS and look to the totality of the evidence. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). In doing so, the trial court must subordinate the interests of the parent to

       those of the child involved. Id. The trial court need not wait until the child is

       irreversibly harmed before terminating parental rights. Id. “The historic


       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 13 of 18
       inability to provide adequate housing, stability, and supervision, coupled with

       the current inability to provide the same, will support a finding that

       continuation of the parent-child relationship is contrary to the child’s best

       interests.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). The testimony

       of service providers may support a finding that termination is in the child’s best

       interests. McBride, 798 N.E.2d at 203.


[13]   Here, DCS Family Case Manager Linda Roberts testified that she had been

       involved with this family since 2009, and that intensive home-based services

       were put in place to help improve the home conditions, to no avail. She

       recalled the brief period in 2012 when the children were returned to Mother’s

       care in an attempt at reunification and that although things started off well,

       “things started to progressively get worse” before the Children had to be

       removed from the home again. Tr. Vol. 2 at 215. Roberts noted Mother’s

       recent improvements in the condition of her home but also noted her habitual

       failure to provide a safe and stable home for the Children. Roberts further

       emphasized Father’s total failure to cooperate with services and his refusal to

       address his addiction problems. Roberts stated that she believed that

       termination of both parents’ respective rights was in the Children’s best interests

       because the Children “need stability and permanency and they will get that in

       their current foster home.” Id. at 221.


[14]   Similarly, the Children’s therapist, Bennett Izeh, testified that termination of

       parental rights was in the Children’s best interest. He opined that the Children

       had “been through” enough over the last several years and that “another

       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 14 of 18
       attempt at reunification” would cause the Children to regress from the

       substantial progress they had made with their preadoptive family. Id. at 171,

       175. He emphasized the stability the Children had enjoyed since 2013, and the

       importance of that stability moving forward.


[15]   Mother has not seen the Children, and Father has not seen R.B., in

       approximately three years. We remind both Father and Mother that the trial

       court need not wait until a child is irreversibly harmed before terminating the

       parent-child relationship. See McBride, 798 N.E.2d at 203. Moreover, DCS is

       under no obligation to prove, and the trial court is under no obligation to

       conclude, that R.B. or D.S. would not be doing well psychologically,

       emotionally, or physically had they remained in their respective Parents’ care.

       Rather, as stated above, the trial court considers the totality of the evidence to

       determine if it is no longer in the child’s best interests to maintain the parent-

       child relationship. These Children have suffered enough turmoil and

       uncertainty for a lifetime. We agree with the trial court’s determination that it

       is time for the Children to move forward in a stable environment. DCS

       presented sufficient evidence to support the trial court’s conclusion that

       termination of both Father’s and Mother’s respective parental rights is in the

       Children’s best interests.7




       7
         Mother challenges some of the trial court findings of fact as unsupported by the evidence. Even assuming
       that the trial court’s findings are erroneous, we conclude that any such errors are harmless because they do
       not call into question the trial court’s ultimate conclusion that termination of Mother’s parental rights was in
       the Children’s best interests. See Matter of A.C.B., 598 N.E.2d 570, 573 (Ind. Ct. App. 1992) (affirming

       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018              Page 15 of 18
        Section 3 – Mother was not denied the effective assistance of
                              trial counsel.
[16]   Finally, Mother claims she was denied the effective assistance of trial counsel at

       the termination hearing. In Baker v. Marion County Office of Family & Children,

       810 N.E.2d 1035 (Ind. 2004), our supreme court set forth the following test to

       judge counsel’s effectiveness in termination proceedings:


                Where parents whose rights were terminated [at] trial claim on
                appeal that their lawyer underperformed, we deem the focus of
                the inquiry to be whether it appears that the parents received a
                fundamentally fair trial whose facts demonstrate an accurate
                determination. The question is not whether the lawyer might
                have objected to this or that, but whether the lawyer’s overall
                performance was so defective that the appellate court cannot say
                with confidence that the conditions leading to the removal of the
                children from parental care are unlikely to be remedied and that
                termination is in the child’s best interest.


       Id. at 1041.


[17]   Mother asserts that she received ineffective assistance because, even though

       DCS bore the burden of proof at the termination hearing, her counsel presented

       her case in chief before DCS presented its evidence or witnesses. See generally

       Ind. Trial Rule 43(D) (“[P]arty on whom rests the burden of the issues must

       first produce his evidence thereon; the adverse party will then produce his

       evidence which may then be rebutted.”). As a result, Mother argues that her



       termination of parental rights despite erroneous findings because error was “not of such magnitude that it
       calls into question the court’s conclusion” that termination was in child’s best interests).

       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018           Page 16 of 18
       counsel “could not possibl[y] anticipate all the evidence or testimony [DCS]

       would present.” Mother’s Br. at 28. Regardless, in addressing Mother’s claim,

       we do not focus on the particular actions of her counsel. Baker, 810 N.E.2d at

       1041. Instead, we consider whether counsel’s performance was so defective as

       to undermine our confidence in the trial court’s termination decision. See Lang,

       861 N.E.2d at 376 (holding that counsel provided effective assistance where

       appellate court’s confidence that trial court’s order was supported by sufficient

       evidence had not been undermined).


[18]   The record indicates that the court-appointed special advocate requested that

       Mother present her case in chief first since she had the most witnesses present in

       court on the day of the hearing. Tr. Vol. 2 at 7-8. There was no objection to

       this suggested procedure, and the trial court permitted Mother to present her

       evidence first. Mother’s counsel presented eight witnesses for direct

       examination in her case in chief. Counsel also extensively cross-examined five

       of DCS’s six witnesses and recalled Mother as a rebuttal witness after DCS

       rested. While the procedure utilized may not have been the norm, we cannot

       say that counsel’s overall performance was defective as to undermine our

       confidence in the trial court’s termination decision. As stated above, sufficient

       evidence supports the trial court’s conclusions that the conditions leading to the

       removal of the Children from Mother’s care are unlikely to be remedied and

       that termination of Mother’s parental rights is in the Children’s best interests.

       Mother was not denied the effective assistance of counsel.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 17 of 18
[19]   In sum, we will reverse a termination of parental rights only upon a showing of

       clear error—that which leaves us with a definite and firm conviction that a

       mistake has been made. C.A., 15 N.E.3d at 92-93. Based on the record before

       us, we cannot say that the trial court’s termination of Mother’s rights to both

       Children and its termination of Father’s rights to R.B. was clearly erroneous.

       We therefore affirm the trial court’s judgment.


[20]   Affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1708-JT-1911 | March 14, 2018   Page 18 of 18